DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment, filed January 8, 2021, has been fully considered and entered.  Accordingly, Claims 1, 3-6, 8, 10-13, 15, and 17-20 are pending in this application.  Claims 1, 3, 8, 10, 15, and 17 have been amended.  Claims 1, 8, and 15 are independent claims.
Allowable Subject Matter
Claims 1, 3-6, 8, 10-13, 15, and 17-20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
 The prior art made of record does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 8, and 15.  Specifically, the prior art does not disclose:
in response to not receiving an insufficient memory error caused by the column-based database operation changing the structure of at least the column of the in-memory, column-store database, processing, within the memory array and without accessing persistent storage, the column-based database operation by at least one of the column addition, the column deletion, and the column move; and
in response to the insufficient memory error caused by the column-based database operation changing the structure of at least the column of the in-memory, column-store database, iteratively processing, by the in-memory, column store database, each page in the page chain until completion of the column-based database operation changing the structure of at least the column of the in-memory, column-store database.
Kawamura (PG Pub. No. 2010/0036890 A1) discloses an in-memory database (see Kawamura, Abstract).  However, Kawamura
Hassan (PG Pub. No. 2004/0268078 A1), is directed toward handling of out-of-memory exceptions by reserving memory space to effect a graceful shutdown.  By contrast, the Applicant’s Disclosure is directed toward preventing shutdown of the in-memory database (see Specification, paragraph [0002]).  In addition, Hassan does not contemplate in-memory databases.
Lashley (PG Pub. No. 2006/0059209 A1) is directed toward sequentially loading pages into memory to effect fast recovery from a database crash (see Lashley, Abstract, paragraph [0037]).  However, Lashley is not directed to in-memory databases and thus cannot process in-memory database operations without accessing persistent storage.
White (US Patent No. 5,918,225 A) is directed toward in-memory buffers of a database in persistent storage, not an in-memory database.
Dependent Claims 3-6, 10-13, and 17-20, being definite, further limiting, and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Bereznyi (US Patent No. 6,449,695 B1), which concerns data caching using plural lists to indicate sequence of data storage.
Hassan (PG Pub. No. 2004/0268078 A1), which concerns graceful shutdown for out-of-memory errors.
Johnson (US Patent No. 5,765,039 A), which concerns providing database independence in C++ programs.
Gurajada (PG Pub. No. 2015/0186051 A1), which concerns data row cache for an ACID compliant in-memory row store in a page-based RDBMS.
Shirley (PG Pub. No. 2010/0306444 A1), which concerns free-space reduction in cached database pages.
Bruso (PG Pub. No. 2009/0276430 A1), which concerns record-level locking and page-level recovery in a dbms.
Flynn (PG Pub. No. 2012/0151118 A1), which concerns auto-commit memory.
Lashley (PG Pub. No. 2006/0059209 A1), which concerns crash recovery of a DBMS by logging extra data.
Kawamura (PG Pub. No. 2010/0036890 A1), which concerns a database management method, apparatus, and program for an in-memory database.
White (US Patent No. 5,918,225 A), which concerns an SQL-based database system with improved indexing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161   

























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161